


110 HR 6407 IH: Segal AmeriCorps Education Award Tax

U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6407
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2008
			Mr. Lewis of Georgia
			 (for himself, Mr. Porter,
			 Mr. McDermott,
			 Mr. Reynolds,
			 Ms. Berkley,
			 Mr. Ramstad,
			 Mr. Emanuel,
			 Mr. Price of North Carolina,
			 Mr. Shays,
			 Ms. Matsui,
			 Mr. Platts,
			 Mr. Blumenauer,
			 Mr. Kind, Mr. Moran of Virginia, and
			 Mr. Doggett) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an
		  exclusion from gross income for AmeriCorps educational awards.
	
	
		1.Short titleThis Act may be cited as the
			 Segal AmeriCorps Education Award Tax
			 Relief Act of 2008.
		2.Exclusion from
			 gross income of AmeriCorps educational awards
			(a)In
			 generalSection 117 of the
			 Internal Revenue Code of 1986 (relating to qualified scholarships) is amended
			 by adding at the end the following new subsection:
				
					(e)AmeriCorps
				educational awardsGross
				income shall not include any national service educational award described in
				subtitle D of title I of the National and Community Service Act of 1990 (42
				U.S.C. 12601 et
				seq.).
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
			
